In his motion for rehearing appellant insists that the qualifications appended to his bills of exception are not supported by the statement of facts. It is observed that these qualifications were not excepted to by the appellant. Under the circumstances, me must accept them as correct. We quote from 4 Texas Jurisprudence 278, as follows: "If appellant accepts and files a bill with a qualification he is bound by the qualification, which will not only be accepted by the appellate court as correct, but will also control in so far as it is in conflict with the bill as prepared by the appellant's counsel. Moreover, the appellate court will presume that qualifications in a duly certified bill were made with the consent of the accused or his counsel unless the contrary appears over the certificate of the trial judge, and it will accept as correct qualifications to which no objections are filed or no exception taken, in the court below, or to which objection or exception is not verified by the trial court, and will not consult the statement of facts or other parts of the record to verify the statements therein."
As qualified, the bills of exception fail to reflect error.
We remain of opinion that the evidence is sufficient to support the judgment of conviction.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 98